Case 8:19-cv-02772-TPB-SPF Document 10 Filed 12/05/19 Page 1 of 6 PageID 56



                            UNITED STATED DISTRIC COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

MICHAEL WOODARD, on behalf of himself
and others similarly situated,

       Plaintiff,

vs.                                                   CASE NO.: 2:19-cv-02772-UA-MRM

FLORIDA COMMERICIAL CARE, INC.
and STEPHEN MCDOWELL,

      Defendants.
__________________________________________/


                     DEFENDANTS’ ANSWER AND AFFIRMATIVE
                      DEFENSES TO PLAINTIFF’S COMPLAINT

       Defendants, FLORIDA COMMERICIAL CARE, INC. and STEPHEN MCDOWELL, by

and through their undersigned counsel, hereby files their Answer and Affirmative Defenses to the

Complaint of Plaintiff, MICHAEL WOODARD, and states as follows:

                                       JURISDICTION

       1.      Admitted for jurisdictional purposes; otherwise denied.

       2.      Admitted for jurisdictional purposes; otherwise denied.

                                           PARTIES

       3.      Without knowledge; therefore denied.

       4.      Admitted.

       5.      Admitted.

       6.      No response is required for this paragraph.

                                 GENERAL ALLEGATIONS

       7.      Denied.
Case 8:19-cv-02772-TPB-SPF Document 10 Filed 12/05/19 Page 2 of 6 PageID 57



       8.     Denied, including that Plaintiff was terminated within his probationary period for

poor work performance.

       9.     Without knowledge; therefore denied.

       10.    No response is required for this paragraph.

                                 FACTUAL ALLEGATIONS

       11.    Admitted that Plaintiff was hired as an Irrigation Tech; otherwise denied.

       12.    Admitted that Plaintiff was paid an hourly rate of pay; otherwise denied.

       13.    Denied.

       14.    Denied.

       15.    Without knowledge; therefore denied.

       16.    Denied.

       17.    Denied, including that Plaintiff was terminated within his probationary period for

poor work performance.

                                  COUNT I
                 FAIR LABOR STANDARD ACT – UNPAID OVERTIME

       18.    The Defendants realleges and incorporates by reference their answers to the

allegations contained in paragraphs 1 through 17 the same as if repeated verbatim herein.

       19.    Denied.

       20.    Denied.

       21.    Denied.

                                   COUNT II
                    FAIR LABOR STANDARD ACT – RETALIATION

       22.    The Defendants realleges and incorporates by reference their answers to the

allegations contained in paragraphs 1 through 17 the same as if repeated verbatim herein.




                                               -2-
Case 8:19-cv-02772-TPB-SPF Document 10 Filed 12/05/19 Page 3 of 6 PageID 58



          23.   Denied.

          24.   Denied.

          25.   Denied.

          26.   Denied.

                                  AFFIRMATIVE DEFENSES

          1.    Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief

can be granted as a matter of fact and/or law.

          2.    Plaintiff has failed to comply with his legal duty to mitigate his claimed damages,

their entitlement to which is expressly denied.

          3.    Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s own actions.

          4.    With respect to some or all claims brought or allegedly brought by Plaintiff,

Defendants affirmatively plead that, even if Defendants were Plaintiff’s employer, which they

deny, any acts and/or omissions which may be found to be in violation of the rights afforded by

the FLSA and/or other applicable law occurred in good faith, were based on reasonable factors,

and/or were in conformity with relevant laws and regulations.

          5.    The damages claimed by Plaintiff are barred to the extent they are speculative in

nature.

          6.    Even if the Defendants were Plaintiff’s employer, which they deny, the Complaint

fails to state a claim for which liquidated damages may be granted.

           7.   Plaintiff may not recover some or all of the relief requested in the Complaint

 because even if Defendants were his employer, which they deny, Defendants did not commit any

 oppressive, willful, wanton, fraudulent or malicious act or authorize or ratify any such act with

 respect to Plaintiff, and at all times acted in good faith and with reasonable grounds for believing



                                                  -3-
Case 8:19-cv-02772-TPB-SPF Document 10 Filed 12/05/19 Page 4 of 6 PageID 59



 it had complied with the FLSA, and Plaintiff has failed to plead facts sufficient to support

 recovery of such damages.

       8.      Even if Defendants were Plaintiff’s employer, which they deny, all or part of the

time for which Plaintiff seek compensation for alleged unpaid hours worked does not constitute

compensable time for purposes of the FLSA.

       9.      Even if Defendants were Plaintiff’s employer, which they deny, the Complaint is

barred, in whole or in part, because some or all of the time for which compensation is sought is de

minimus and therefore is not compensable.

       10.     Plaintiff’s Complaint is barred, in whole or in part, because it requests relief which

exceeds that available under applicable law.

       11.     Plaintiff may not recover liquidated damages and prejudgment interest because

such relief would amount to a “double recovery.”

       12.     Some or all of the claims in Plaintiff’s Complaint are barred by the doctrine of

election of remedies.

       13.     Plaintiff is not entitled to some or all of the relief requested in the Complaint

because, even if Defendants were his employer, which they deny, and any unlawful practice(s)

occurred, which Defendants deny, such practice(s) was/were not committed, countenanced,

ratified or approved by higher management in Defendants’ corporate structure.

       The Defendant reserves the right to plead, assert and rely on all proper affirmative defenses

lawfully available, including those which may be disclosed or discovered through further

assertions by Plaintiff or otherwise through discovery.

       WHEREFORE, Defendants, FLORIDA COMMERICIAL CARE, INC. and STEPHEN

MCDOWELL, requests that the Court enter judgment in its favor, awarding costs and reasonable



                                                -4-
Case 8:19-cv-02772-TPB-SPF Document 10 Filed 12/05/19 Page 5 of 6 PageID 60



attorney’s fees incurred in the defense of this claim, and for such other and further relief as the

court deems necessary and just.

                                        JURY DEMAND

       The Defendants respectfully demand a jury trial on all issues so triable.

                                             /s/ Eric W. Neilsen
                                             Eric W. Neilsen, Esquire
                                             FBN: 476757
                                             NEILSEN LAW GROUP, P.A.
                                             100 2nd Avenue N., Suite 240
                                             St. Petersburg, FL 33701
                                             Telephone: (727) 350-3240
                                             Facsimile: (727) 499-7166
                                             Email: eneilsen@neilsenlawgroup.com
                                             Counsel for Defendants, FLORIDA
                                             COMMERICIAL CARE, INC. and STEPHEN
                                             MCDOWELL




                                                -5-
 Case 8:19-cv-02772-TPB-SPF Document 10 Filed 12/05/19 Page 6 of 6 PageID 61



                                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 5, 2019, a true and correct copy of the above

and foregoing was filed via CM/EMF which will provide service to: Attorneys for Plaintiff,

WOLFGANG                   M.        FLORIN,             ESQ.,          Primary:            wolfgang@fgbolaw.com;   Secondary:

daniela@fgbolaw.com) CHRISTOPHER D. GRAY, ESQ. (Primary: chris@fgbolaw.com), Florin

Gray Bouzas Ownes, LLC, 16524 Pointe Village Drive S., Suite 100, Lutz, FL 33558.

                                                                     /s/ Eric W. Neilsen
                                                                     Eric W. Neilsen, Esquire
                                                                     FBN: 476757
                                                                     NEILSEN LAW GROUP, P.A.
                                                                     100 2nd Avenue N., Suite 240
                                                                     St. Petersburg, FL 33701
                                                                     Telephone: (727) 350-3240
                                                                     Facsimile: (727) 499-7166
                                                                     Email: eneilsen@neilsenlawgroup.com
                                                                     Counsel for Defendants, FLORIDA
                                                                     COMMERICIAL CARE, INC. and STEPHEN
                                                                     MCDOWELL
C:\Users\Big Daddy\Desktop\December 2019\Defs Answer and Affirmative Defenses -- FCC.docx




                                                                        -6-
